Title: To James Madison from Henry Lee, 29 January 1808
From: Lee, Henry
To: Madison, James



Dear Sir
Sunday evening. ca. January 29, 1808

I was as far as G town on my way to Alexa. this morning when I recd. several letters, all of which but one from Shirley, regarded only you & our country.  One letr. treated cheifly of our differences with England, especially of the late decree, & contains in my judgement, some ideas worthy of consideration.  This induces me to write to you, which I do with concern, as I well know the fullness of yr. occupation & really too, fear you do not take in yr. customary good part the frank observations which I sometimes make.  You ought to be sure that I have but one object, the public good.
No private view can possibly attach to them, unless it is coupled with success to yr. election, & this I wish only because I beleive it will promote national happiness, for I am sure it will diminish yr. stock of personal felicity.
You have been uniformly told by me that the embargo long continued will destroy all who maintain it.  Every day confirms this opinion.  Time only can decide.  If it turns out as I fear our government will be placed in the hands of a man whose administration will be woeful.
The scum of this nation & the outcasts of foreign nations will be the ruling interest & intolerance the most persecuting, will be the daily practice.  Geographical partys will in the four years be formed, Seat of govt in spite of all the sanctions of law & use will be removed & the bands of union will be first loosened & then dissolved.  You can avert this catastrophe & you only.  Hasten the restoration of each mans property to his own enjoyment & all things will go right, our gloomy prospect will be dissipated, & we shall grow in strength, in union, & in happiness.
My correspondent considers the late british decree as forming the only serious difficulty in the way,  he supposes the affront will be settled by Mr Rose, that the negotiation will be resumed in England, that the impressment of seamen will be satisfactorily arranged, but that the English & French decrees will remain.  The latter he views as you do, equally wrong in principle, but not very injurious in practice, whereas that of England is not only wrong in principle, but distressing in operation.  He considers too that it would be ignominious in us to sanction their imposition of duty, by availing ourselves of what they term "relaxation".  Nevertheless he is of opinion that this difficulty may be surmounted by a law denying the right & forbidding the american merchant to avail himself of it.  The various islands interspersed along the coast of the continent of Europe will admit an abundance of avenues for the introduction of our produce into the continent, which will be certainly used by our merchants left to their own enterprize & management.  He thinks this commerce will be considerable, & he states all the former commerce enjoyed by us in Asia & Africa to be open to us.  He thence concludes that we ought not to destroy ourselves by a policy fatal to our industry & pregnant with other evils which vitally affect our national happiness.  Having given to you the essence of the letr I stop.
You will see in the national Intelligencer tomorrow the protest, which was called pamphlet by my informer.  Have you heard of the Lancaster caucus, & do you know two deputys are in town from Richmond on a visit to the VP
Permit me to take the liberty of saying that as you have consented to be put up as the next C Magistrate of the US. however you personally disregard success, you owe it to yr. numerous & honorable friends to take care that you do succeed, limiting that care, as you will ever do, by those obligations which truth & honor impose.  I send you a Sample of the manner in which the freinds of Col. M conduct the contest in Virginia.
Also a washington federalist which Contains an essay by a citizen of the U States worthy of yr. perusal.
Excuse my importunity to place before in yr. hands information.  Yrs. ever

H L

